14-09-00292-CR

                        Christopher Ray Barten

                                  vs.

                          The State of Texas


                               ORDER

      On this day, the Court on its own motion, requests that the
mandate be recalled. Mandate was issued by the Clerk of this Court to
Chris Daniel, District Clerk of Harris County, Texas in the above cause
(being trial court number 1111900). This case was appealed from the
232nd District Court, Harris County on April 1, 2009. The same having
been considered, it is ordered that the Clerk of the 14 th Court of
Appeals, at Houston, recall the above mentioned mandate from the
District Clerk of Harris County, Texas.

Signed: July 27, 2015




                                 CHRISTOPHER PRINE, CLERK